Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 26, 2021

The Court of Appeals hereby passes the following order:

A21D0211. GORDON WESLEY BLASSINGAME v. THE STATE.

      On February 8, 2021, Gordon Wesley Blassingame filed this application for
discretionary appeal of the trial court’s order revoking his probation.1 Although the
application includes a copy of the order sought to be appealed, it does not contain a
stamped “filed” copy of the order as required by Court of Appeals Rule 31 (c), and
without it, this Court is unable to ascertain whether the filing is timely. On February
9, 2021, this Court ordered Blassingame to supplement his application with a stamped
“filed” copy of the order sought to be appealed within 10 days or the application
would be dismissed. No stamped “filed” order has been filed within the time allowed.
Therefore, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/26/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        The order included with the application materials appears to have been signed
by the trial court on November 20, 2020.